Title: From Benjamin Franklin to George Whatley, 21 August 1784
From: Franklin, Benjamin
To: Whatley, George


				
					My dear old Friend,
					Passy, near Paris, Aug. 21, 1784.
				
				I received your kind letter of May 3, 1783. I am ashamed that it has been so long unanswered. The indolence of old age, frequent indisposition, and too much business, are my only excuses. I had great pleasure in reading it, as it informed me of your welfare.
				
				Your excellent little work, “The Principles of Trade,” is too little known. I wish you would send me a copy of it by the bearer, my grandson and secretary whom I beg leave to recommend to your civilities. I would get it translated and printed here, and if your bookseller has any quantity of them left, I should be glad he would send them to America. The ideas of our people there, though rather better than those that prevail in Europe, are not so good as they should be: and that piece might be of service among them.
				Since and soon after the date of your letter, we lost unaccountably as well as unfortunately, that worthy, valuable young man you mention, your namesake Maddeson. He was infinitely regretted by all that knew him.
				I am sorry your favourite charity does not go on as you could wish it. It is shrunk indeed by your admitting only 60 children in a year. What you have told your brethren respecting America is true. If you find it difficult to dispose of your children in England, it looks as if you had too many people. And yet you are afraid of emigration. A subscription is lately set on foot here to encourage and assist mothers in nursing their infants themselves at home; the practice of sending them to the Enfans Trouvés, having risen here to a monstrous excess, as by the annual bills it appears they amount to near one third of the children born in Paris. This subscription is likely to succeed, and may do a

great deal of good, though it cannot answer all the purposes of a Foundling Hospital.
				Your eyes must continue very good, since you are able to write so small a hand without spectacles. I cannot distinguish a letter even of large print, but am happy in the invention of double spectacles, which serving for distant objects as well as near ones, make my eyes as useful to me as ever they were. If all the other defects and infirmities of old age could be as easily and cheaply remedied, it would be worth while, my friend, to live a good deal longer. But I look upon death to be as necessary to our constitutions as sleep. We shall rise refreshed in the morning.— Adieu and believe me ever, Your’s most affectionately,
				
					B. Franklin.
				
			